In this action of tort to recover for the conscious suffering and death of the plaintiff’s testate, the plaintiff excepted to the allowance of the defendant’s motion for a directed verdict. The plaintiff’s testate, an employee of an independent contractor, sustained his injuries in a fall through a portion of the roof of the defendant’s building which his employer had undertaken to repair. Roofing work is hazardous, and reasonable examination by the independent contractor or its employees would have disclosed the condition which produced the fatal injury to the plaintiff’s testate. Favereau v. Gabele, 262 Mass. 118, 119. There was no duty to warn laid upon the defendant unless the defendant had some reason, which does not appear, to consider that a warning was necessary. Cadogan v. Boston Consol. Gas Co. 290 Mass. 496, 499-500. There is no evidence of any violation of any duty owed to the plaintiff’s testate by the defendant.

Exceptions overruled.